Case 1:20-cv-00485-EK-SMG Document 52 Filed 03/09/20 Page 1 of 2 PagelD #: 350

  

SHERIFF’S CERTIFICATE OF SERVICE
PERSONAL DELIVERY

Docket # 1:20CV-00485-EK-SMG
UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF Part Hearing Date
NEW YORK

 

x Sheriff's Case # 20006532
EDMONDSON, ET AL,

PLAINTIFF/PETITIONER,

VS

RANIERE, ET AL,

DEFENDANT/RESPONDENT.

 

STATE OF NEW YORK }
KINGS COUNTY } SS:

I, MIKHAIL BERLIN, Deputy Sheriff of the City and State of New York, authorized pursuant to my special duties
to serve process, hereby certify that: | am not a party to this action or proceeding and over 18 years of age. I
further certify that on 2/28/2020, at approximately 12:35 PM at METROPOLITAN DETENTION CENTER at

80 29TH STREET, BROOKLYN, NY 11232 in the borough of BROOKLYN, County of KINGS, | served the
annexed: SUMMONS IN A CIVIL ACTION, COMPLAINT, CIVIL COVER SHEET, INSTRUCTIONS FROM JUDGE
ERIC KOMITEE AND MAGISTRATE JUDGE STEVEN M. GOLD upon KEITH ALAN RANIERE, in the following
manner:

[X] PERSONAL DELIVERY

By delivering to and leaving with KEITH ALAN RANIERE personally a true copy thereof, said person being known as
the mentioned and described herein.

[X] DESCRIPTION:
Skin Complexion: LIGHT, Gender: Male, Approx. Age: 59 years old,
Height: 5’6”, Weight: 175 Ibs, Hair Color BLACK

| understand that false statements made herein are punishable as a class A misdemeanor pursuant to Penal Law
§210.45.

SHERIFF OF THE CITY OF NEW YORK
JOSEPH FUCITO

ev, “LAK Ye

MIKHAIL BERLIN
DEPUTY SHERIFF
SHIELD # 416

Dated: 3/3/2020

OFFICE OF THE SHERIFF OF THE CITY OF NEW YORK
210 JORALEMON STREET - ROOM 909
BROOKLYN NY 11204
 

Case 1:20-cv-00485-EK-SMG Document 52 Filed 03/09/20 Page 2 of 2 PagelD #: 351

+

Case 1:20-cv-00485-EK-SMG Document15 Filed 01/29/20 Page 1 of 16 PagelD #: 216

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

)
)
)
Edmondson, et al. . / a )
Plaintiffis) )
v. Civil Action No. 1:20-cv-00485-EK-SMG
)
)
; )
Raniere,etal, — )
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address}

Keith Alan Raniere

Inmate # 57005-177
Metropolitan Detention Center
80 29th Street

Brooklyn, NY 11232

A lawsuit has been filed against you.

Within 2! days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Neil L. Glazer
KOHN, SWIFT & GRAF, P.C.
1600 Market Street, Suite 2500
Philadelphia, PA 19103

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

4/29/2020

/s/Priscilla Bowens
Signature of Clerk or Deputy Clerk

Date: _

 

 

 

 
